Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
	This Office Action is in response to the election filed on 03/27/2022.
	Currently, claims 1-20 are pending with claims 17-20 being withdrawn as directed to a non-elected group.  

Election/Restrictions
Claims 17-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Group, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 03/27/2022.
Applicant's election with traverse of Group I in the reply filed on 03/27/2022 is acknowledged.  The traversal is on the ground(s) that the applicant requests rejoinder as they believe that the claims are now more or less mirrored/the same limitations/scope.  This is not found persuasive because this is a 371 case and the claims must have a common special technical feature in order to obviate the restriction, although the office will consider the application for rejoinder when the claims are in condition for allowance (as the claims will then have a common special technical feature).
The requirement is still deemed proper and is therefore made FINAL.



  
Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 04/20/2021 and 04/21/2021 has been considered by the examiner.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Or

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-12 and 15-16 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Padmanabhan et al. (“Padmanabhan” US 2016/0118490 published 04/28/2016).
As to claim 1, Padmanabhan shows a semiconductor device (see Fig. 13, and note additional embodiments in the reference anticipate as well, but for now Fig. 13 will be used as a better one of them; note [0071]-[0072] describe this embodiment but it has many parts carried over as like parts from previous embodiments), comprising: 
a substrate having a first side and a second side opposite the first side (see layer 112 acting as substrate for layers thereabove; [0043] introduces like part carrying over to Fig. 13; note first side here is upper side and lower side is second side); 
a first nitride semiconductor layer (see channel layer 119 of GaN; [0040] introduces like part carrying over) disposed on the first side of the substrate; 
a second nitride semiconductor layer (see barrier layer of AlGaN having a higher band gap than GaN due to the incorporation of Al; [0040]) on the first nitride semiconductor layer and having a band gap greater than a band gap of the first nitride semiconductor layer; 
a first electrode (see drain 1233; [0077]) disposed on the second nitride semiconductor layer; 
a second electrode (see source electrode 13; [0032] introduces like part carrying over) disposed on the second nitride semiconductor layer; 
a first semiconductor structure (see layer of n-doped material 844 at the bottom of the stack of 844/846; [0071]) formed on the second side of the substrate; 
and a second semiconductor structure (see layer of p-doped material 846 at the bottom of the stack 844/846; [0071]) formed on the second side of the substrate; and 
wherein the first semiconductor structure and the second semiconductor structure are adjacent to each other (note these structures are immediately adjacent each other).  

As to claim 2, Padmanabhan shows a device wherein the first semiconductor structure and the second semiconductor structure form a diode (see these parts making a diode; [0071]).  

As to claim 3, Padmanabhan shows a device wherein the first semiconductor structure is doped with a first conductive type material (note n type doped as discussed above).  

As to claim 4, Padmanabhan shows a device wherein the second semiconductor structure is doped with a second conductive type material (note p type doped as discussed above).  

As to claim 7, Padmanabhan shows a device wherein the first semiconductor structure has a depth approximately between 1000 nm and 10000 nm (the office notes here that the structure shown has some generic sized layers for the layer stack 844/846 but has layer thicknesses for layers 117 and 119 to where they are at least .2um+.8um+(100-200nm) in [0039] which is setting forth layer dimensions that carry over as like parts since Fig. 14 is ultimately a variation of Fig. 4 which itself is a variation of Fig. 3, when this thickness is considered and 117+119 are taken to have at least 1.1um thickness, then the office finds that the structure 117+119+116+821+112+all of layers 846/844 except the bottom two layers 846/844 will have a thickness which must be greater than 1.1um, after finding this, the office notes that there must necessarily be a point somewhere in that thickness from which the bottom 844 layer will have a depth measured from within the range of 1 to 10 um).  

As to claim 8, Padmanabhan shows a device further comprising: a gate electrode disposed on the second nitride semiconductor layer (see 14 on 121; [0072]).  

As to claim 9, Padmanabhan shows a device further comprising: a passivation layer (see the gate insulator of SiN here acting as passivation and gate insulator; [0050] introducing like part carrying over) disposed on the second nitride semiconductor layer and surrounding the first electrode and the second electrode (note this is on 121 and surrounds 13 and 1233 at least partially for each).  

As to claim 10, Padmanabhan shows a device further comprising:  a first interconnect structure (see interconnect 120; [0035]) passing through the substrate, the first nitride semiconductor layer, the second nitride semiconductor layer, and the passivation layer (see 120 going through 121/119/117/126).  

As to claim 11, Padmanabhan shows a device wherein the first interconnect structure includes a first contact end connected to the first electrode and a second contact end connected to the first semiconductor structure (see the upper end of 120 connected to 1233 and the lower end connected electrically when the device is in use to lower 844 layer; note alternately the office can just use the upper 844 as the first semiconductor structure and 120 will directly touch it).  

As to claim 12, Padmanabhan shows a device wherein the first interconnect structure includes a first elongated portion connecting the first contact end and the second contact end (see the middle part of 120 connecting the upper part of 120 to the lower end of 120).  

As to claim 15, Padmanabhan shows a device wherein the first electrode is electrically connected to the first semiconductor structure (see [0072] discussing electricity going from lower 844 up to 1233 during operation).  

As to claim 16, Padmanabhan shows a device wherein the second electrode is electrically connected to the second semiconductor structure (see [0072] discussing electricity going from lower 846 up to 13 during operation).  

Under a slightly different designation of parts for claim 5, but as to claim 1’s limitations, Padmanabhan shows a semiconductor device (see Fig. 13, and note additional embodiments in the reference anticipate as well, but for now Fig. 13 will be used as a better one of them; note [0071]-[0072] describe this embodiment but it has many parts carried over as like parts from previous embodiments), comprising: 
a substrate having a first side and a second side opposite the first side (see layer 821 acting as substrate for layers thereabove; [0072]); 
a first nitride semiconductor layer (see channel layer 119 of GaN; [0040] introduces like part carrying over) disposed on the first side of the substrate; 
a second nitride semiconductor layer (see barrier layer of AlGaN having a higher band gap than GaN due to the incorporation of Al; [0040]) on the first nitride semiconductor layer and having a band gap greater than a band gap of the first nitride semiconductor layer; 
a first electrode (see drain 1233; [0077]) disposed on the second nitride semiconductor layer; 
a second electrode (see source electrode 13; [0032] introduces like part carrying over) disposed on the second nitride semiconductor layer; 
a first semiconductor structure (see layer of n-doped material 844 at the top of the stack of 844/846; [0071]) formed on the second side of the substrate; 
and a second semiconductor structure (see layer of intrinsic material 112 at the bottom of the layer 821; [0048] introduces this like part and it carries over to Fig. 13) formed on the second side of the substrate; and 
wherein the first semiconductor structure and the second semiconductor structure are adjacent to each other (note these structures are immediately adjacent each other).  

As to claim 5, Padmanabhan wherein the second semiconductor structure is undoped (see the intrinsic doping noted above having been left intrinsic instead of being intentionally doped).  


Under a slightly different designation of parts for claim 6, but as to claim 1’s limitations, Padmanabhan shows a semiconductor device (see Fig. 4, and note additional embodiments in the reference anticipate as well, but for now Fig. 4 will be used as a better one of them; note Fig. 4 is a slight variation of Fig. 3 in [0049]), comprising: 
a substrate having a first side and a second side opposite the first side (see layer 116+117 acting as substrate for layers thereabove; [0038]); 
a first nitride semiconductor layer (see channel layer 119 of GaN; [0040] introduces like part carrying over) disposed on the first side of the substrate; 
a second nitride semiconductor layer (see barrier layer of AlGaN having a higher band gap than GaN due to the incorporation of Al; [0040]) on the first nitride semiconductor layer and having a band gap greater than a band gap of the first nitride semiconductor layer; 
a first electrode (see drain 123; [0049]) disposed on the second nitride semiconductor layer; 
a second electrode (see source electrode 131; [0050] introduces like part carrying over) disposed on the second nitride semiconductor layer; 
a first semiconductor structure (see layer of p+/p/p- graded material 111 at the bottom; [0037] introduces this like part and it carries over to Fig. 4) formed on the second side of the substrate; 
and a second semiconductor structure (see layer of i or slightly p-doped material 112 at the top of the stack of 111/112; [0037]) formed on the second side of the substrate; and 
wherein the first semiconductor structure and the second semiconductor structure are adjacent to each other (note these structures are immediately adjacent each other).  

As to claim 3, Padmanabhan shows a device wherein the first semiconductor structure is doped with a first conductive type material (see p doping for 111). 

As to claim 6, Padmanabhan shows a device wherein the first conductive type material has a concentration approximately from 1013 to 1018 cm-3 (see the p+/p/p- dopings discussed above).  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Briere (US 2010/0301396 published 12/02/2010) in view of Umeno et al. (“Umeno” US 2014/0374771 published 12/25/2014).
As to claim 1, Briere shows a semiconductor device (see Fig. 1), comprising: 
a substrate (see substrate 110; [0026]) having a first side and a second side opposite the first side (first side is upper side and second side is lower side); 
a first nitride semiconductor layer (see GaN channel layer 134; [0021]) disposed on the first side of the substrate; 
a second nitride semiconductor layer (see AlGaN barrier layer 136 with Al concentration making it have larger band gap; [0021]) on the first nitride semiconductor layer and having a band gap greater than a band gap of the first nitride semiconductor layer; 
a first electrode (source 172; [0030]) disposed on the second nitride semiconductor layer; 
a second electrode (drain electrode 176; [0030]) disposed on the second nitride semiconductor layer; 
a first semiconductor structure (first semiconductor structure is 120 epi n- layer; [0015]) formed on the second side of the substrate; 
and a second semiconductor structure (see poly material 144a; [0026]; note there are many other designatable structures here) formed on the second side of the substrate; and 
wherein the first semiconductor structure and the second semiconductor structure are adjacent to each other (see these parts nearby to each other).  

As to claim 13, Briere shows the device noted above, but fails to show wherein the substrate has a thickness approximately between 50 um and 1.5 mm.

Umeno shows a substrate being 525 um (see substrate of 525 um; [0045]).  

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have used the 525 um thickness for a substrate as taught by Umeno to have made the substrate in Briere with the motivation of providing a substrate dimension for making substrates for the device in real life (note Briere leaving the substrate generically sized but Umeno specifying substrate sizes for making real life substrates).  


Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Padmanabhan et al. (“Padmanabhan” US 2016/0118490 published 04/28/2016) as applied to claims 1, 9, 10 and 11 above, in view of Choi et al. (“Choi” US 2014/0147973 published 05/29/2014).
As to claim 14, Padmanabhan shows claims 1, 9, 10 and 11 as set forth above, but fails to show the device being one further comprising a solder material formed on the first contact end.  

Choi shows forming a solder ball on a drain electrode (see forming solder ball over drain electrode in Fig. 1D; [0047]).  

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have used the formation of a solder ball as taught by Choi to have made a solder ball on the drain electrode and on the first contact end in Padmanabhan with the motivation of providing good contact to the outside world and allowing for the formation of further protective layers while still having good contact to the outside world (note the point of the solder balls in this context is that they are making connection to the outside world through the layers over the drain).  


Conclusion
The office notes here for the applicant that while no anticipatory reference has been found for the entire disclosure of the application there are still many references that would anticipate claim 1, and basic depending variations in the depending claims.  Further under the office’s claim construction standard there are considered to likely be hundreds of anticipatory references.  With that being said however as there is no anticipatory reference found for the whole disclosure, or references likely to render the entire thing obvious, it is likely that eventually a patent can issue on the invention set forth in this application.  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRANT S WITHERS whose telephone number is (571)270-1570. The examiner can normally be reached 8-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on 571-272-1731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GRANT S WITHERS/               Primary Examiner, Art Unit 2891